
	
		II
		110th CONGRESS
		2d Session
		S. 3622
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Durbin (for himself,
			 Mr. Levin, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To establish a grant program to promote the
		  conservation of the Great Lakes and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Conservation Education
			 Act.
		2.PurposeThe purpose of this Act is to establish a
			 competitive grant program to increase knowledge about, raise awareness of, and
			 educate the public on the importance of conservation of the Great Lakes in
			 order to improve the overall health of the Great Lakes.
		3.Great Lakes education grants
			(a)Authority To awardThe Secretary of Commerce is authorized to
			 award grants to eligible entities to carry out eligible activities.
			(b)Eligible entity definedIn this Act, the term eligible
			 entity means an educational entity or a nonprofit nongovernmental
			 organization, consortium, or other entity that the Secretary of Commerce finds
			 has a demonstrated record of success in carrying out conservation education or
			 outreach programs.
			(c)Eligible activity definedIn this Act, the term eligible
			 activity means an activity carried out in a State, or across multiple
			 States, that is adjacent to one of the Great Lakes that provides hands-on or
			 real world experiences to increase knowledge about, raise awareness of, or
			 provide education regarding the importance of conservation of the Great Lakes
			 and on actions individuals can take to promote such conservation,
			 including—
				(1)educational activities for students that
			 are consistent with elementary and secondary learning standards established by
			 a State;
				(2)professional development activities for
			 educators;
				(3)Great Lakes conservation activities that
			 have been identified by a State and adjacent States as a regional priority;
			 or
				(4)Great Lakes stewardship and place-based
			 education activities.
				(d)Use of subcontractorsAn eligible entity awarded a grant under
			 subsection (a) to carry out an eligible activity may utilize subcontractors to
			 carry out such activity.
			4.Reports
			(a)Reports from granteesThe Secretary of Commerce may require an
			 eligible entity awarded a grant under section 3(a) to submit to the Secretary a
			 report describing each activity that was carried out with the grant funds. The
			 Secretary may require such report to include information on any subcontractor
			 utilized by the eligible entity to carry out an activity.
			(b)Reports from the SecretaryNot later than December 31, 2010, and once
			 every 3 years thereafter, the Secretary of Commerce shall submit to Congress a
			 report on the grant program authorized by section 3(a). Each such report shall
			 include a description—
				(1)of the eligible activities carried out with
			 grants awarded under section 3(a) during the previous fiscal year and an
			 assessment of the success of such activities;
				(2)of the type of education and outreach
			 programs carried out with such grants, disaggregated by State; and
				(3)of the number of schools, and schools
			 reached through a formal partnership with an eligible entity awarded such a
			 grant, involved in carrying out such programs.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $15,000,000 for each fiscal year to carry out
			 this Act.
		
